Name: Commission Regulation (EEC) No 1483/81 of 27 May 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 81 No L 146 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC ) No 1483 / 81 of 27 May 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ;Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 6 (7 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 939 / 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC ) No 1312 / 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme ( 4 ), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC ) No 303 / 77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 119 , 15 . 5 . 1979 , p . 5 . ( 4 ) OJ No L 134 , 31 . 5 . 1980 , p . 14 . ( 5 ) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( «) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 146 / 2 Official Journal of the European Communities 3 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1981 . For the Commission Poul DALSAGER Member of the Commission 3 . 6 . 81 Official Journal of the European Communities No L 146 / 3 ANNEX (M Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1312 / 80 ( 1980 programme ) (b ) affectation (EEC) No 1313 / 80 2 . 3 . Beneficiary Country of destination j Sri Lanka Bangladesh 4 . Total quantity of the con ­ signment 200 tonnes 3 000 tonnnes ( 4 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Econo ­ mic Community to Sri Lanka / For free distribution' 'Butteroil / Gift of the European Econo ­ mic Community to Bangladesh' 9 . Delivery period Delivery in July 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country n. Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 15 June 1981 No L 146 / 4 Official Journal of the European Communities 3 . 6 . 81 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 939 / 79 ( 1979 programme ) (EEC ) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC) No 940 / 79 (general reserve ) ( EEC ) No 1313 / 80 2 . Beneficiary ICRC 3 . Country of destination Uruguay Salvador 4 . Total quantity of the con ­ signment 50 tonnes 120 tonnes 5 . Intervention agency responsible for delivery French Danish 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market To manufacture from butter or cream bought on the Danish market 7 . Special characteristics and / or packaging ( 2 ) In 2 · 270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ; eight tins per carton 8 . Markings on the packaging A red cross 10 x 10 cm and in letters at least 1 cm high the following markings : 'URV-5 / Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / Desti ­ nado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © InternaciÃ ³nal de la Cruz Roja / Montevideo' 'ELS-4 / Butteroil / DonaciÃ ³n de la Comu ­ nidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita / AcciÃ ³n del ComitÃ © InternaciÃ ³nal de la Cruz Roja / Acajutla' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1981 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters ) Port of unloading Acajutla (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Cruz Roja Uruguaya , Avenida 8 de Octubre , 2990 , Montevideo DelegaciÃ ³n del CICR , c / o Cruz Roja SalvadoreÃ ±a , Centro de Gobierno , 17 Calle Poniente y Avenida Henri Dunant  San Salvador (El Salva ­ dor ) ( s ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 3 . 6 . 81 Official Journal of the European Communities No L 146 / 5 Consignment E F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1313 / 80 2 . 3 . Beneficiary Country of destination ICRC Argentina j Thailand 4 . Total quantity of the con ­ signment 20 tonnes 286 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the proce ­ dure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ; eight tins per carton In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and in letters at 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © Internacional de la Cruz Roja / Desti ­ nado a la distribuciÃ ³n gratuita / Buenos Aeres ' least 1 cm high the following markings : 'Butteroil / Gift of the European Econo ­ mic Community to Thailand' 9 . Delivery period Loading as soon as possible and at the latest 30 June 1981 Loading in July 1981 10 . Stage and place of delivery Port of unloading Buenos Aires (deposi ­ ted on the quay or on lighters ) Community port of loading operating a " regular service with the recipient country (using shipping lines of the beneficiary country ) 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaciÃ ³n del ComitÃ © InternaciÃ ³nal de la Cruz Roja , Calle Moreno 33 65 , Buenos Aeres - Argentina  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 15 June 1981 No L 146 / 6 Official Journal of the European Communities 3 . 6 . 81 Consignment G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1312 / 80 ( 1980 programme ) ( b ) affectation ( EEC ) No 1313 / 80 2 . Beneficiary NGO 3 . Country of destination Sudan Zambia 4 . Total quantity of the con ­ signment 80 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2*270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees ; eight tins per carton 8 . Markings on the packaging 'Butteroil / Gift of the European Econo ­ mic Community / For free distribution in the Sudan / Juba via Mombasa' 'Butteroil / Gift of the European Econo ­ mic Community / For free distribution in Zambia / Caritas / 6436 / via Dar es Salaam ' 9 . Delivery period Delivery as soon as possible and at the latest 30 June 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) See note ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 3 . 6 . 81 Official Journal of the European Communities No L 146 / 7 Notes (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC) No 303 / 77 . ( 3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a ) Consignee ; ( b ) DelegaciÃ ³n del CICR , Hotel El Salvador Sheraton , PO Box 06 , 1068-San Salvador  El Salvador .' The successfull tenderer shall send to the beneficiaries' agents , on delivery , a health certificate and a certificate of origin made out in Spanish . The successful tenderer shall send to the representative of the beneficiary , on delivery , a pro forma invoice with the entry : 'Los productos mencionados llegan a El Salvador como donativo al pueblo de este paÃ ­s . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 , ( art . n ° 11 ) el Govierno autoriza su introducciÃ ³n libre de todo tipo de impuestos .' ( 6 ) The successful tenderer shall send to the beneficiaries' agents , on delivery , a health certificate and a certificate of origin in respect of each part-quantity made out in English . The successful tenderer shall send to the address given by the representatives of the beneficiaries , on delivery , a copy of the commercial invoice in respect of each part-quantity . The successful tenderer must deliver the products on pallets , the dimensions of which will be communicated to him directly by the representative of the beneficiaries .